             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


BREYON JAVA GIBBS,


     Plaintiff,

V.                                         CASE NO. CV420-002


OFFICER A. MAYCOCK,
L.T. HARN, and JOHN DOES,

      Defendants.




                             ORDER


     Before the Court are the Magistrate Judge's April 21, 2021,

Report and Recommendation (Doc. 10) and May 17, 2021, Supplemental

Report and Recommendation (Doc. 14), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendations (Docs. 10, 14) are ADOPTED as the

Court's opinion in this case. As a result, Plaintiff's complaint

and amended complaint are DISMISSED. The Clerk of Court is DIRECTED

to CLOSE this case.


     SO ORDERED this         day of June 2021.



                               WILLIAM T. MOORE,
                               UNITED STATES DISTRICT COURT
                               SOUTHERN   DISTRICT OF GEORGIA
